UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (4.0%) Airbus Group SE (France) 1,157 $69,977 General Dynamics Corp. 3,708 575,333 L-3 Communications Holdings, Inc. 1,318 198,662 Northrop Grumman Corp. 3,025 647,199 Raytheon Co. 702 95,563 Rockwell Collins, Inc. (S) 1,198 101,039 Triumph Group, Inc. 1,655 46,141 United Technologies Corp. 1,259 127,914 Air freight and logistics (0.5%) United Parcel Service, Inc. Class B 1,980 216,533 Airlines (0.3%) American Airlines Group, Inc. 1,613 59,052 Southwest Airlines Co. 2,035 79,141 Auto components (1.5%) Johnson Controls International (JCI) PLC 14,826 689,854 Banks (5.0%) Bank of America Corp. 35,041 548,392 JPMorgan Chase & Co. 11,518 766,984 KeyCorp 19,082 232,228 Wells Fargo & Co. 17,287 765,468 Beverages (3.4%) Coca-Cola Co. (The) 1,666 70,505 Dr. Pepper Snapple Group, Inc. 2,677 244,437 Molson Coors Brewing Co. Class B 1,836 201,593 Monster Beverage Corp. (NON) 654 96,014 PepsiCo, Inc. 8,836 961,092 Biotechnology (3.8%) Amgen, Inc. 2,489 415,190 Biogen, Inc. (NON) 1,160 363,115 Celgene Corp. (NON) 4,537 474,253 Gilead Sciences, Inc. 6,309 499,168 Building products (0.1%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 872 32,883 Capital markets (3.0%) AllianceBernstein Holding LP 6,328 144,278 Ameriprise Financial, Inc. 1,381 137,782 Charles Schwab Corp. (The) 12,839 405,327 Goldman Sachs Group, Inc. (The) 2,325 374,953 Invesco, Ltd. 3,366 105,255 KKR & Co. LP 16,932 241,450 Chemicals (2.7%) Air Products & Chemicals, Inc. 599 90,054 Albemarle Corp. 927 79,249 Axalta Coating Systems, Ltd. (NON) 2,521 71,269 Dow Chemical Co. (The) 1,754 90,910 E.I. du Pont de Nemours & Co. 1,371 91,816 Ingevity Corp. (NON) 238 10,972 LANXESS AG (Germany) 938 58,270 Monsanto Co. 1,710 174,762 PPG Industries, Inc. 932 96,332 Praxair, Inc. 500 60,415 Sherwin-Williams Co. (The) 1,242 343,612 Sociedad Quimica y Minera de Chile SA ADR (Chile) 775 20,848 W.R. Grace & Co. 272 20,074 Yara International ASA (Norway) 613 20,365 Commercial services and supplies (0.5%) Rollins, Inc. 5,778 169,180 Stericycle, Inc. (NON) 593 47,523 Communications equipment (0.4%) Cisco Systems, Inc. 6,044 191,716 Construction materials (0.1%) Martin Marietta Materials, Inc. 219 39,225 Vulcan Materials Co. 266 30,252 Consumer finance (0.9%) Oportun Financial Corp. (acquired 6/23/15, cost $24,222) (Private) (F) (RES) (NON) 8,499 21,800 Synchrony Financial 13,355 373,940 Containers and packaging (0.5%) Ball Corp. 1,217 99,733 RPC Group PLC (United Kingdom) 3,383 42,095 Sealed Air Corp. 1,897 86,921 Distributors (0.1%) LKQ Corp. (NON) 1,518 53,828 Diversified consumer services (0.6%) Bright Horizons Family Solutions, Inc. (NON) 1,955 130,770 Service Corp. International/US 4,855 128,852 Diversified financial services (0.2%) Berkshire Hathaway, Inc. Class B (NON) 160 23,115 Conyers Park Acquisition Corp. (Units) (NON) 3,870 41,603 Gores Holdings, Inc. Class A (NON) 3,533 38,156 Diversified telecommunication services (2.5%) AT&T, Inc. 18,501 751,326 Level 3 Communications, Inc. (NON) 4,012 186,077 Verizon Communications, Inc. 1,809 94,032 Zayo Group Holdings, Inc. (NON) 4,363 129,625 Electric utilities (2.0%) American Electric Power Co., Inc. 1,549 99,461 Edison International 1,965 141,971 Exelon Corp. 7,378 245,614 NextEra Energy, Inc. 1,941 237,423 PG&E Corp. 3,524 215,563 Electronic equipment, instruments, and components (0.1%) Corning, Inc. 2,624 62,058 Energy equipment and services (0.7%) Baker Hughes, Inc. 1,038 52,388 FMC Technologies, Inc. (NON) 2,326 69,012 Halliburton Co. 102 4,578 Schlumberger, Ltd. 2,328 183,074 Equity real estate investment trusts (REITs) (3.3%) American Tower Corp. 2,824 320,044 AvalonBay Communities, Inc. 707 125,733 Boston Properties, Inc. 983 133,973 Equinix, Inc. 354 127,529 Equity Lifestyle Properties, Inc. 893 68,922 Essex Property Trust, Inc. 216 48,103 Federal Realty Investment Trust 413 63,573 Gaming and Leisure Properties, Inc. 2,808 93,928 General Growth Properties 3,098 85,505 Kimco Realty Corp. 974 28,197 Pebblebrook Hotel Trust 1,023 27,212 Public Storage 490 109,339 Simon Property Group, Inc. 708 146,563 Ventas, Inc. 1,633 115,339 Vornado Realty Trust 444 44,937 Food and staples retail (2.7%) Costco Wholesale Corp. 1,941 296,022 CVS Health Corp. 3,345 297,672 Kroger Co. (The) 5,276 156,592 Wal-Mart Stores, Inc. 1,511 108,973 Walgreens Boots Alliance, Inc. 4,642 374,238 Food products (1.6%) JM Smucker Co. (The) 2,484 336,681 Kraft Heinz Co. (The) 2,779 248,748 Mead Johnson Nutrition Co. 1,659 131,078 Nomad Foods, Ltd. (United Kingdom) (NON) 3,684 43,545 Health-care equipment and supplies (2.6%) Abbott Laboratories 3,318 140,318 Becton Dickinson and Co. 1,197 215,137 Boston Scientific Corp. (NON) 751 17,874 C.R. Bard, Inc. 711 159,463 Cooper Cos., Inc. (The) 426 76,365 Danaher Corp. 3,242 254,140 Edwards Lifesciences Corp. (NON) 443 53,408 Intuitive Surgical, Inc. (NON) 229 165,986 Medtronic PLC 1,528 132,019 Health-care providers and services (1.2%) Aetna, Inc. 348 40,177 Cardinal Health, Inc. 1,403 109,013 Cigna Corp. 1,250 162,900 Express Scripts Holding Co. (NON) 1,193 84,142 Henry Schein, Inc. (NON) 388 63,236 Humana, Inc. 312 55,190 UnitedHealth Group, Inc. 329 46,060 Health-care technology (—%) Castlight Health, Inc. Class B (NON) (S) 5,142 21,391 HTG Molecular Diagnostics, Inc. (NON) 407 944 Hotels, restaurants, and leisure (1.6%) Chipotle Mexican Grill, Inc. (NON) (S) 218 92,323 Hilton Worldwide Holdings, Inc. 6,799 155,901 Penn National Gaming, Inc. (NON) 8,257 112,047 Restaurant Brands International LP (Units) (Canada) 10 448 Restaurant Brands International, Inc. (Canada) 1,360 60,629 Wynn Resorts, Ltd. (S) 1,250 121,775 Yum! Brands, Inc. 2,027 184,072 Household products (1.5%) Colgate-Palmolive Co. 5,585 414,072 Procter & Gamble Co. (The) 3,050 273,738 Independent power and renewable electricity producers (0.6%) Calpine Corp. (NON) 10,553 133,390 NRG Energy, Inc. 12,693 142,289 Industrial conglomerates (0.8%) Honeywell International, Inc. 2,236 260,695 Siemens AG (Germany) 904 105,816 Insurance (3.0%) American International Group, Inc. 6,889 408,793 Assured Guaranty, Ltd. 6,277 174,187 Chubb, Ltd. 2,240 281,456 Genworth Financial, Inc. Class A (NON) 9,611 47,671 Hartford Financial Services Group, Inc. (The) 5,970 255,635 Prudential PLC (United Kingdom) 11,628 205,954 Internet and direct marketing retail (3.3%) Amazon.com, Inc. (NON) 1,246 1,043,288 Ctrip.com International, Ltd. ADR (China) (NON) (S) 3,437 160,061 Delivery Hero Holding GmbH (acquired 6/12/15, cost $30,808) (Private) (Germany) (F) (RES) (NON) 4 27,677 Priceline Group, Inc. (The) (NON) 207 304,598 Internet software and services (5.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 1,758 185,979 Alphabet, Inc. Class A (NON) 1,623 1,304,982 Apptio, Inc. Class A (NON) 1,490 32,333 Criteo SA ADR (France) (NON) 1,179 41,395 Facebook, Inc. Class A (NON) 6,577 843,632 GoDaddy, Inc. Class A (NON) (S) 1,737 59,979 Tencent Holdings, Ltd. (China) 4,050 112,218 Wix.com, Ltd. (Israel) (NON) 1,267 55,026 IT Services (2.4%) Computer Sciences Corp. 2,866 149,634 Fidelity National Information Services, Inc. 2,634 202,897 MasterCard, Inc. Class A 2,473 251,677 Visa, Inc. Class A 6,234 515,552 Leisure products (0.1%) Brunswick Corp. 1,258 61,365 Life sciences tools and services (0.6%) Agilent Technologies, Inc. 3,390 159,635 Illumina, Inc. (NON) 538 97,733 Machinery (0.5%) KION Group AG (Germany) 996 64,468 Manitowoc Foodservice, Inc. (NON) 7,595 123,191 Pentair PLC 996 63,983 Media (3.0%) CBS Corp. Class B (non-voting shares) 900 49,266 Charter Communications, Inc. Class A (NON) 1,474 397,936 Comcast Corp. Class A 6,023 399,566 DISH Network Corp. Class A (NON) 995 54,506 Live Nation Entertainment, Inc. (NON) 5,903 162,214 Time Warner, Inc. 2,408 191,701 Walt Disney Co. (The) 1,454 135,018 Metals and mining (0.3%) Alcoa, Inc. 2,037 20,655 ArcelorMittal SA (France) (NON) 3,236 19,804 Barrick Gold Corp. (Canada) 775 13,733 Newmont Mining Corp. 1,395 54,810 Nucor Corp. 692 34,219 Steel Dynamics, Inc. 314 7,847 Multi-utilities (0.3%) Sempra Energy 1,127 120,803 Multiline retail (0.3%) Dollar General Corp. 2,084 145,859 Oil, gas, and consumable fuels (6.8%) Anadarko Petroleum Corp. 6,171 390,995 Apache Corp. 789 50,393 Cenovus Energy, Inc. (Canada) (S) 19,493 279,777 Cheniere Energy, Inc. (NON) 876 38,194 Chevron Corp. 3,316 341,283 Cimarex Energy Co. 286 38,430 Concho Resources, Inc. (NON) 382 52,468 ConocoPhillips 7,644 332,285 Devon Energy Corp. 1,265 55,799 ENI SpA (Italy) 11,514 165,817 Enterprise Products Partners LP 1,197 33,073 EOG Resources, Inc. 3,029 292,935 Exxon Mobil Corp. 63 5,499 Hess Corp. 566 30,349 Kinder Morgan, Inc. 4,574 105,797 Marathon Oil Corp. 9,036 142,859 Occidental Petroleum Corp. 1,352 98,588 Pioneer Natural Resources Co. 1,019 189,177 Range Resources Corp. 973 37,704 Rice Energy, Inc. (NON) 904 23,603 Royal Dutch Shell PLC Class A (United Kingdom) 6,531 162,023 Southwestern Energy Co. (NON) 924 12,788 Spectra Energy Corp. 1,084 46,341 Suncor Energy, Inc. (New York Stock Exchange) (Canada) 4,733 131,483 Suncor Energy, Inc. (Toronto Stock Exchange) (Canada) 3,519 97,688 Targa Resources Corp. 263 12,916 Williams Cos., Inc. (The) 1,220 37,491 Paper and forest products (—%) KapStone Paper and Packaging Corp. 1,111 21,020 Personal products (0.6%) Coty, Inc. Class A (S) 6,027 141,635 Edgewell Personal Care Co. (NON) 1,746 138,842 Pharmaceuticals (4.8%) Allergan PLC (NON) 2,337 538,234 Bristol-Myers Squibb Co. 4,090 220,533 Eli Lilly & Co. 3,546 284,602 Jazz Pharmaceuticals PLC (NON) 404 49,078 Johnson & Johnson 1,806 213,343 Merck & Co., Inc. 6,028 376,207 Mylan NV (NON) 3,589 136,813 Pfizer, Inc. 11,672 395,331 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 1,278 35,758 RE/MAX Holdings, Inc. Class A 4,069 178,141 Road and rail (1.1%) Union Pacific Corp. 5,112 498,573 Semiconductors and semiconductor equipment (4.0%) Analog Devices, Inc. 756 48,724 Applied Materials, Inc. 4,708 141,946 Broadcom, Ltd. 1,370 236,352 Micron Technology, Inc. (NON) 6,174 109,774 NVIDIA Corp. 3,882 265,995 NXP Semiconductor NV (NON) 2,264 230,951 Qorvo, Inc. (NON) 3,794 211,478 QUALCOMM, Inc. 2,035 139,398 Skyworks Solutions, Inc. 1,540 117,256 Texas Instruments, Inc. 4,781 335,531 Software (4.2%) Activision Blizzard, Inc. 429 19,005 Adobe Systems, Inc. (NON) 2,635 286,003 Electronic Arts, Inc. (NON) 2,721 232,373 Ellie Mae, Inc. (NON) 434 45,700 Everbridge, Inc. (NON) 1,519 25,610 Microsoft Corp. 19,575 1,127,520 salesforce.com, Inc. (NON) 2,388 170,336 ServiceNow, Inc. (NON) 715 56,592 Specialty retail (1.9%) Five Below, Inc. (NON) 1,621 65,310 Home Depot, Inc. (The) 3,103 399,294 O'Reilly Automotive, Inc. (NON) 604 169,186 TJX Cos., Inc. (The) 3,253 243,259 Technology hardware, storage, and peripherals (3.8%) Apple, Inc. 13,903 1,571,734 HP, Inc. 8,190 127,191 Western Digital Corp. 726 42,449 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 7,177 181,219 NIKE, Inc. Class B 4,056 213,548 Tobacco (0.6%) Philip Morris International, Inc. 2,765 268,813 Water utilities (0.3%) American Water Works Co., Inc. 2,105 157,538 Wireless telecommunication services (0.5%) T-Mobile US, Inc. (NON) 4,545 212,342 Total common stocks (cost $40,712,146) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $66) (Private) (F) (RES) (NON) 23 $59 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,266) (Private) (F) (RES) (NON) 402 1,140 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,973) (Private) (F) (RES) (NON) 584 2,675 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,311) (Private) (F) (RES) (NON) 847 3,880 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,416) (Private) (F) (RES) (NON) 440 2,174 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $7,296) (Private) (F) (RES) (NON) 950 6,566 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,463) (Private) (F) (RES) (NON) 7,180 18,417 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $25,875) (Private) (F) (RES) (NON) 9,079 23,288 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $39,489) (Private) (F) (RES) (NON) 13,869 35,540 Total convertible preferred stocks (cost $104,155) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-16/$200.00 $32,858 $6,635 Total purchased options outstanding (cost $92,003) SHORT-TERM INVESTMENTS (3.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) 735,900 $735,900 Putnam Short Term Investment Fund 0.51% (AFF) 828,111 828,111 State Street Institutional Liquid Reserves Fund Trust Class 0.34% (P) 110,000 110,000 Total short-term investments (cost $1,674,011) TOTAL INVESTMENTS Total investments (cost $42,582,315) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $4,980,060) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 12/21/16 $246,926 $252,787 $(5,861) Canadian Dollar Sell 10/19/16 4,421 729 (3,692) Euro Buy 12/21/16 287,151 285,109 2,042 Barclays Bank PLC Canadian Dollar Buy 10/19/16 102,456 102,627 (171) Canadian Dollar Sell 10/19/16 102,456 103,850 1,394 Swiss Franc Buy 12/21/16 138,382 136,585 1,797 Citibank, N.A. Canadian Dollar Buy 10/19/16 115,644 117,248 (1,604) Canadian Dollar Sell 10/19/16 115,644 115,838 194 Euro Sell 12/21/16 1,272,281 1,262,690 (9,591) Credit Suisse International Swiss Franc Sell 12/21/16 108,182 106,784 (1,398) HSBC Bank USA, National Association Canadian Dollar Buy 10/19/16 57,936 58,728 (792) Canadian Dollar Sell 10/19/16 57,936 58,030 94 JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 932,399 953,964 21,565 Canadian Dollar Sell 10/19/16 567,472 575,319 7,847 Euro Buy 12/21/16 446,454 443,152 3,302 Norwegian Krone Buy 12/21/16 1,264 1,208 56 State Street Bank and Trust Co. British Pound Buy 12/21/16 229,270 234,640 (5,370) Euro Buy 12/21/16 32,920 32,672 248 Israeli Shekel Sell 10/19/16 142,226 138,100 (4,126) Total WRITTEN OPTIONS OUTSTANDING at 9/30/16 (premiums $69,001) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-16/$195.00 $32,858 $3,498 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 156 $— 12/15/20 1 month USD-LIBOR-BBA minus 0.58% Russell 2000 Total Return Index $(19,454) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $46,335,826. (b) The aggregate identified cost on a tax basis is $42,779,971, resulting in gross unrealized appreciation and depreciation of $6,562,306 and $2,044,626, respectively, or net unrealized appreciation of $4,517,680. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $143,216, or 0.3% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC** $1,266,075 $7,429,629 $7,959,804 $3,976 $735,900 Putnam Short Term Investment Fund**** 1,155,850 7,345,047 7,672,786 4,295 828,111 Totals ** No management fees are charged to Putnam Cash Collateral Pool, LLC. **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $735,900, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $717,200. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $53,619 to cover certain derivative contracts and the settlement of certain securities. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $49,310 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,107,693 $— $27,677 Consumer staples 4,804,290 — — Energy 3,514,807 — — Financials 5,572,627 — 21,800 Health care 6,020,998 — — Industrials 3,582,866 — — Information technology 9,438,778 112,218 — Materials 1,699,262 — — Real estate 1,752,796 — — Telecommunication services 1,373,402 — — Utilities 1,494,052 — — Total common stocks Convertible preferred stocks — — 93,739 Purchased options outstanding — 6,635 — Short-term investments 938,111 735,900 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,934 $— Written options outstanding — (3,498) — Total return swap contracts — (19,454) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $38,539 $32,605 Equity contracts 6,635 22,952 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— $— Forward currency contracts# 2,042 3,191 194 — — — 94 32,770 248 38,539 Purchased options# — 6,635 — 6,635 Total Assets $2,042 $3,191 $194 $— $6,635 $— $94 $32,770 $248 $45,174 Liabilities: OTC Total return swap contracts*# $— $— $— $— $— $19,454 $— $— $— $19,454 Forward currency contracts# 9,553 171 11,195 1,398 — — 792 — 9,496 32,605 Written options# — 3,498 — 3,498 Total Liabilities $9,553 $171 $11,195 $1,398 $3,498 $19,454 $792 $— $9,496 $55,557 Total Financial and Derivative Net Assets $(7,511) $3,020 $(11,001) $(1,398) $3,137 $(19,454) $(698) $32,770 $(9,248) $(10,383) Total collateral received (pledged)##† $— $— $— $— $— $— $— $32,770 $— Net amount $(7,511) $3,020 $(11,001) $(1,398) $3,137 $(19,454) $(698) $— $(9,248) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
